Citation Nr: 1750196	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-48 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease (CAD) for the period of December 1, 1987, to September 19, 2011, and in excess of 60 percent on and after November 1, 2011 based on extraschedular consideration under 38 C.F.R. § 3.321 (b).

2.  Entitlement to service connection for elongated fusiform infrarenal abdominal aortic aneurysm (hereinafter aortic aneurysm), to include as secondary to service-connected disabilities or as due to exposure to Agent Orange.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to February 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in October 2014.  In addition, he testified at a hearing before a Decision Review Officer at the RO in September 2010.  Transcripts of those proceedings are associated with the electronic claims file.  In a September 2017 letter, the Board informed the Veteran that the hearing VLJ was no longer at the Board and inquired if he desired another hearing.  See 38 C.F.R. § 20.707 (2017).  In October 2017, the Veteran's attorney indicated that the Veteran did not want a new Board hearing. 

In December 2015, the Board, in pertinent part, denied the claim for a schedular rating in excess of 30 percent for service-connected CAD for the period of December 1, 1987 to September 19, 2011 and in excess of 60 percent on and after November 1, 2011.  The Board also found that higher rating were not warranted based on extraschedular consideration under 38 C.F.R. § 3.321 (b).

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) that declined to refer the matter of the Veteran's service-connected CAD disability for extraschedular consideration.  In a January 2017 Memorandum Decision, the Court vacated that part of the December 2015 Board decision and remanded the issue for readjudication.

The Board notes that new evidence was received by the Veteran's attorney in August 2017, so after the most recent March 2016 SSOC; however, the Veteran submitted along with the evidence a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2017).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back Disability

The Veteran contends that his current back disability was caused by a two decade career as a manager in the military that required he walk, stand, bend and carry heavy weights for hours at a time.  

Service treatment records indicate deep back pain upon examination in September 1987, although the Veteran denied recurrent back pain in the check boxes on the examination report.

Post-service evidence includes December 1987 x-rays of, what appears to be, the Veteran's heart and spine.  The x-ray images are not accompanied by any radiology reports interpreting the x-rays.  

The evidence also includes an April 1988 VA examination report.  At that time, the examiner included a radiology report of the chest and the x-ray findings included a diagnosis of "mild thoracic scoliosis."

The Board notes that, while VA medical opinions have been obtained regarding the etiology of the Veteran's currently diagnosed spondylostenosis and degenerative arthritis of the spine, none have addressed the Veteran's thoracic scoliosis, diagnosed soon after service separation.  See VA examination reports and medical opinions dated in November 2009 and February 2016.

Importantly, these medical opinions do not address whether the Veteran's thoracic scoliosis is a congenital defect or disease for VA purposes.  See generally VAOPGCPREC 82-90 (1990).  Moreover, if the Veteran's scoliosis is a congenital defect, it is unclear whether a superimposed back injury in active duty service caused additional disability.  Therefore, on remand, a new medical opinion should be obtained that specifically discusses the x-ray reports obtained in December 1987 and the diagnosis of mild thoracic scoliosis rendered in April 1988.

Aortic Aneurysm

A remand is also warranted to obtain another medical opinion regarding the etiology of the Veteran's aortic aneurysm.  

In a May 2008 VA examination, the examiner commented that the Merck Manual stated that hypertension had been cited as an etiological factor in the development of aneurysm of the thoracic aorta, but that abdominal aortic aneurysms are usually arteriosclerotic in origin.  Following a review of the Veteran's claims file, the examiner concluded that the Veteran had arteriosclerosis with associated CAD and hypertension, but "it is uncertain to what extent if any that the hypertension may have contributed to the development of the AAA [abdominal aortic aneurysm]."  No rationale for the speculation was provided.

In February 2015, the Veteran underwent a VA examination and the examiner was asked whether the Veteran's aortic aneurysm was at least as likely as not proximately due to or the result of the Veteran's service-connected CAD.  The examiner simply stated that medical literature did "not support" that the Veteran's service-connected CAD condition could cause or aggravated the aortic aneurysm condition as the condition was "anatomically, pathophysiologically, etiologically not be (sic) causally related."  No specific rationale or explanation was provided.  

Pursuant to the Board remand, another VA medical opinion was obtained in February 2016.  The examiner opined that the Veteran's abdominal aortic aneurysm was not caused or aggravated by his service-connected hypertension or CAD disabilities.  In support of this opinion, the examiner stated that peer-reviewed medical literature supported a finding that the Veteran's infra renal abdominal aortic aneurysm was caused by aneurysmal degeneration of the abdominal aorta which was a "multifactorial, systemic process generally felt to be due to alterations in vascular wall biology leading to a loss of vascular structural proteins and wall strength."  The medical literature was also noted to support a finding that expansion tended to be more rapid in smokers.  The examiner noted that the Veteran had a 
history of chronic smoking in the past, hyperlipidemia, and was a male.  All of these were proven risk factors for abdominal aortic aneurysm.  Further, the examiner stated that medical record showed that the Veteran's hypertension condition was well-controlled with no documentation of an accelerated or malignant hypertension.
Moreover, the examiner stated that peer-reviewed medical literature did not support that service-connected hypertension that had been well controlled or service-connected CAD could cause or aggravate an abdominal aneurysm condition.  
The examiner also opined that the Veteran's aortic aneurysm was not related to herbicide agent exposure and was not directly related to service.  In support of this finding, the examiner stated that service medical record showed no documentation of an aortic aneurysm condition.  The Veteran separated from the service in 1987 and there was "no documentation in the years immediately post service to show an aortic aneurysm condition in the years immediately post service."  The Veteran was first noted to have an aortic aneurysm in 2007, which was about 20 years post service.

The Board finds the February 2016 medical opinion to be inadequate.  First, although the examiner cited to the peer-review articles, the Board is unable to find and review the medical literature.  Further, although the examiner indicated that medical literature did not support that hypertension or CAD could cause or aggravate an abdominal aneurysm condition, the May 2008 VA examiner specifically indicated that the Merck Manual stated that abdominal aortic aneurysms were usually arteriosclerotic in origin.  Further, the Board notes that the U. S. Department of Health & Human Services has indicated that "Many conditions and factors can damage and weaken the walls of the aorta and cause aortic aneurysms.  Examples include aging, smoking, high blood pressure, and atherosclerosis."  https://www.nhlbi.nih.gov/health/health-topics/topics/arm/causes.   The Mayo Clinic has also indicated that factors that may cause aortic aneurysms include hardening of the arteries and high blood pressure.   See https://www.mayoclinic.org/diseases-conditions/abdominal-aortic-aneurysm/symptoms-causes/syc-20350688.

Moreover, the examiner indicated that the Veteran's aortic aneurysm was not directly related to service because there was "no documentation in the years immediately post service to show an aortic aneurysm condition in the years immediately post service."  However, as noted above, during the April 1988 VA examination, the Veteran was noted to have had CAD since 1982 and a heart catheterization showed a blocked upper artery.  The Veteran also was noted to have hypertension.  The chest x-rays in 1988 also revealed that the Veteran's aorta was "mildly unwound."  The Board notes that none of the VA medical opinions obtained throughout the appeal have addressed the relevance of this chest x-rays if any. 

The Board finds that there is some evidence that atherosclerosis (blocked artery) and hypertension are potential risk factors that may cause aortic aneurysms.  Further, there is evidence in the claims file that the Veteran was noted to have a blocker upper artery, hypertension, and a mildly unwound aorta 14 months following service separation.  Accordingly, the Board finds that a new medical opinion is warranted to address these findings. 

Hypertension 

Regarding the claim for a compensable rating for hypertension, a review of the evidence of record since the last March 2016 statement of the case (SOC) demonstrates that new evidence has been associated with the claims file. Specifically, VA obtained a VA examination in July 2016 which addressed the severity of the Veteran's hypertension disability.  A supplemental statement of the case (SSOC) must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.31 (2017).

TDIU

Under 38 C.F.R. § 4.16 (a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 
38 C.F.R. § 4.16 (a), however, may still be considered for a TDIU rating under 
38 C.F.R. § 4.16 (b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a). 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16 (b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16 (b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385.

The Veteran met the schedular criteria requirements under 38 C.F.R. § 4.16 (a) as of November 15, 2013.  Specifically, as of November 15, 2013, the Veteran was service connected for CAD (rated as 60 percent disabling), diabetes mellitus (rated as 20 percent disabling), finger disability (rated as noncompensable), degenerative changes of both feet (rated as noncompensable), hearing loss (rated as noncompensable), and hypertension (rated as noncompensable).   Therefore, beginning November 15, 2013, the Veteran had multiple disabilities ratable at a combined evaluation of 70 percent.  As such, the Board finds that the minimum schedular criteria for a TDIU met beginning November 15, 2013.

The Board notes that the Veteran submitted a January 2017 Employability Evaluation from R. B., a rehabilitation counselor, which appears to weigh in favor of his claim for a TDIU.  The counselor reviewed the claims file and indicated that the Veteran was service connection for CAD, diabetes, peripheral neuropathy, and right middle finger deformity, degenerative changes of both feet, hearing loss, and hypertension.  In review of the medical record and speaking to the Veteran, R. B. noted that "it is quite clear" that by 2008 when he was dismissed from his job he was experiencing "significant service-connected symptoms that would render him incapable of maintaining full-time competitive employment."  Based on the evidence of record, R. B. then opined that, due to the combination of service-connected disabilities, it was at least as likely as not that by 2008 the Veteran would no longer be able to secure and follow a substantially gainful occupation.  In this regard, R. B. noted that the Veteran had difficulty sitting, standing or walking for prolonged periods due to fatigue, pain, cramping and weakness in his legs and feet.  Excessive fatigue from his diabetes and coronary artery disease were also requiring daily naps often lasting up to two hours at a time.  When working part-time, on off days this fatigue and pain was further exacerbated.  Dizziness was increasing as well often requiring that he stop what he was doing until regaining his equilibrium.  

Despite this opinion from R. B., which appears to weigh in favor of the Veteran's claim, the Board finds that the record is unclear as to whether the Veteran's work from 2010 to 2016 constituted marginal or substantial employment.  

The Veteran's October 2009 and July 2016 VA Forms 21-8940 (applications for a TDIU) show that he last worked full-time in 2008.  In the July 2016 application for a TDIU, the Veteran reported working part-time from January 2011 to June 2016.  He indicated that the highest gross earning per month equaled $1,228.33.  

The Veteran's former employer (i. e., Publix Super Markets) returned a completed employment information form, which indicated that the Veteran had been employed as a cashier from August 28, 2010 to August 28, 2016.  In an attached spreadsheet, it was indicated that, from January 2015 to December 2015, the Veteran earned $8,330 and from January 2016 to September 2016 he earned $2,037.80.  Notably, however, the Veteran's gross payments were not indicated from 2010 to 2014.

On remand, the AOJ should obtain information about the circumstances of the Veteran's work from 2010 to 2014, including information about his hours and the amount he was paid to assist in determining whether his part-time employment qualified as substantially gainful or marginal employment.     

Further, the issue of entitlement to a TDIU is intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Thus, adjudication of the TDIU claim is deferred.

Extraschedular Consideration for CAD Disability

The issue of whether referral for extraschedular consideration is warranted for the CAD disability based on the combined effects of multiple service-connected disabilities is deferred pending further action on entitlement to TDIU.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); see also Harris v, 1 Vet. App 183. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide a completed authorization form for his prior employer (Publix Super Markets) concerning his salary and average hours, to determine whether his part-time employment qualifies as substantially gainful or marginal employment from 2010 to 2014.  All efforts to obtain records must be documented.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current spine disorder.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner must address the following:

(a)  Identify all spine disabilities.  In this regard, the examiner must specifically address the findings of the December 1987 x-ray reports of, what appears to be, the Veteran's heart and spine.  The examiner must also address the April 1988 x-ray findings included a diagnosis of "mild thoracic scoliosis."

(b)  The examiner should state whether the Veteran's diagnosed thoracic scoliosis is a congenital or developmental defect or disease.  
(c)  If the thoracic scoliosis is found to be a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty that resulted in additional disability of the back.

(d)  If the thoracic scoliosis is found to be a disease, explain whether it is it at least as likely as not that the disability is related to his service, to include the Veteran's report of deep back pain upon examination in September 1987.

(e)  Regarding any other spine diagnoses other than scoliosis, the examiner should opine as to whether each disability is at least as likely as not had its onset during his serivce or is otherwise related to it.

A rationale for all opinions expressed should be provided.

3.  Obtain a medical opinion from an appropriate examiner with regard to the etiology of the Veteran's aortic aneurysm disorder.  The Veteran is not required to undergo a physical examination unless deemed necessary by the reviewing examiner.  The claims file must be provided to the examiner.  

The examiner is asked to address the following:

(a)  State whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's aortic aneurysm first manifested in service or is otherwise related to service. 

The examiner's attention is directed to an April 1988 chest x-ray showing that the Veteran had a blocked upper artery, hypertension, and "mildly unwound" aorta.

(b)  State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's aortic aneurysm was caused or aggravated by the service-connected CAD and/or hypertension disabilities.  

Any and all cited medical literature or peer review article must be accessible to the Board for review.  Further, the examiner's attention is directed to the medical sources showing some evidence that hypertension and atherosclerosis are factors that may cause aortic aneurysm.  See Merck Manual stating that abdominal aortic aneurysms were usually arteriosclerotic in origin; https://www.nhlbi.nih.gov/health/health-topics/topics/arm/causes; see also https://www.mayoclinic.org/diseases-conditions/abdominal-aortic-aneurysm/symptoms-causes/syc-20350688.

A rationale for all opinions expressed should be provided.

4.  After undertaking the development above and 
any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, issue an updated SSOC and give the Veteran and his representative an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




